DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the barrel
a helix angle of 1800
each kneading block is angled relative to each preceding kneading block… about 1800.

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to because of the unlabeled rectangular box(es) shown in figure(s) 2.  The drawings should be provided with suitable descriptive legends.  See: 37 CFR 1.84 (n) and (o).
The drawings are objected to because the drawings contain blank boxes and other shapes, which are not widely, recognized engineering symbols. Applicant must supply a suitable legend.  A proposed drawing correction or corrected drawings are 
37 CFR 1.84(n) and (o) permit use of symbols which are not universally recognized, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. In addition, suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. (Emphasis added). Thus the examiner may require, on a case-by-case basis, the use of descriptive legends where it is believed that such will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of the subject matter depicted therein. "When possible, a drawing should be so complete that the purpose and operation of the invention may be readily understood by one skilled in the art by means of a mere inspection of said drawing. The necessity of reading the specification in connection with the drawing should be avoided, if possible." See Ex Parte Hartley, 1901 C.D. 247 (Comm'r Pat. 1901).
	 
In the instant case, figures 2 have a plurality of boxes and the use of descriptive legends is necessary because it is believed that such will facilitate a clear understanding of the drawings without undue reliance on the specification for understanding of the subject matter depicted therein.  

It is clear that figure(s) 2 is/are not “so complete that the purpose and operation of the invention may be readily understood by one skilled in the art by means of a mere . 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-8, 12-13, 15, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in the claims is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The specification as filed [0060] describes the ranges and the use of the terms “…every range of values (of the form, "from about a to about b," or, equivalently, "from approximately a to b," or, equivalently, "from approximately a-b") disclosed herein is to be understood to set forth every number and range encompassed within the broader range of values even if not explicitly recited.” 
However, it is unclear how to determine whether a number outside the stated numerical range would be considered to meet the limitations if the number is close or “about” the boundary of the range. One such example, in claim 6, includes the limitation(s) “…wherein each flite comprises a helix angle of about 10 to about 1800.” 
It is unclear if a “helix angle” of 9.9 (1% difference), a “helix angle” of 9.5 (5% difference), a “helix angle” of 9 (10% difference) a “helix angle” of 8 (20% difference) would be considered “about” 10 or  a “helix angle” of 1801 (0.05% difference), a “helix angle” of 1818 (1% difference), a “helix angle” of 1980 (10% difference) a “helix angle” of 2160 (20% difference) would be considered “about” 1800. 

As used herein, "about", "approximately," "substantially," and "significantly" will be understood by persons of ordinary skill in the art and will vary to some extent on the context in which they are used. If there are uses of the term which are not clear to persons of ordinary skill in the art given the context in which it is used, "about" and "approximately" will mean plus or minus 10% of the particular term and "substantially" and "significantly" will mean plus or minus 5% of the particular term.

Claim(s) 6, 12, 15, 19 include the limitation(s): “…angle of about 10 to about 1800…” or similar. It is unclear what an angle of 1800 is or how the angle is calculated. The specification as filed uses language similar to or identical to the claims. 
Additionally, it is unclear what the units related to the range are as no units are recited in the claims. It is unclear if the units are degrees, furmans, smoots per radian, strecks, or mils. As different units use different conversions when calculating or converting to a known a standard, the standard converted value of the claimed ranges would vary depending on the initial units used. Here there are no units recited in the claims.
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are, as best understood, rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffman (US 20150338162).

Regarding claim 1, Hoffman teaches:
A method for separating a drilling waste fluid (Hoffman [0003]), the method comprising: 
Introducing (Hoffman [0072]) the drilling waste fluid into a thermal extraction chamber (Hoffman comprising 100, 14) via a hopper (Hoffman [0072, 0142]); 
allowing (Hoffman [0086]) the drilling waste fluid to flow longitudinally along two screws (Hoffman 142, 144) disposed within the thermal extraction chamber, wherein each screw comprises a shaft (Hoffman 146/148), a first flite segment (Hoffman one of 260, 261, or 262,Fig. 15A / unlabeled different sections in Fig. 15B), and a first kneading block sequence (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B [0123] / alternatively see [0069, 0083]); 
allowing (Hoffman [0072-0086, 0142]) the geometry of the screws to separate drilling waste fluid into an evaporated fluid and solids; and 
(Hoffman [0094]) the evaporated fluid through a first outlet port (Hoffman one of near 125, 128); removing (Hoffman [0072-0086, 0142]) the solids through a second outlet port (Hoffman near 57).

Regarding claim 2, Hoffman teaches:
The method of claim 1, wherein the two screws comprise identical profiles (Hoffman Figs. 15A-B, [0096]).

Regarding claim 3, Hoffman teaches:
The method of claim 1, wherein the first flite segment comprises a plurality of flites (Hoffman Figs. 15A-B).

Regarding claim 4, Hoffman teaches:
The method of claim 3, wherein each flite comprises a pitch (Hoffman Figs. [0093, 0097, 0099]) of about 1 mm to about 240 mm.

Regarding claim 5, Hoffman teaches:
The method of claim 3, wherein each flite comprises a flite depth (Hoffman [0093, 0097, 0099]) of about 1 mm to about 40 mm.

Regarding claim 6, Hoffman teaches:
The method of claim 3, wherein each flite comprises a helix angle (Hoffman [0083, 0093, 0097, 0099]) of about 10 to about 1800.

Regarding claim 7, Hoffman teaches:
The method of claim 3, wherein each flite comprises a flite width (Hoffman [0083, 0093, 0097, 0099]) of about 1 mm to about 30 mm.

Regarding claim 8, Hoffman teaches:
The method of claim 1, wherein the first flite segment comprises an outer diameter (Hoffman [0083, 0087, 0093, 0097, 0099, 0102]) of about 60 mm to about 1,000 mm.

Regarding claim 9, Hoffman teaches:
The method of claim 1, wherein the two screws further comprise a second flite segment (Hoffman other of 260, 261, or 262, Fig. 15A / unlabeled different sections in Fig. 15B), wherein the first flite segment and the second flite segment vary (Hoffman other of 260, 261, or 262, Fig. 15A / unlabeled different sections in Fig. 15B) in at least one parameter selected from the group consisting of pitch, flite depth, flite width, helix angle, outer diameter, and any combination thereof.

Regarding claim 10, Hoffman teaches:
The method of claim 1, wherein the first kneading block sequence comprises a plurality of kneading blocks (Hoffman other of 261, 262, or 263 Fig. 15A, see unlabeled different sections in Fig. 15B / alternatively see [0069, 0083]).

Regarding claim 11, Hoffman teaches:
The method of claim 10, wherein each kneading block comprises a cross-section shape selected (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B / alternatively see [0069, 0083] and Figs. 4) from the group consisting of circle, oval, ellipse, parabola, hyperbola, triangle, square, rectangle, octagon, hexagon, pentagon, trapezium, parallelogram, rhombus, kite, heptagon, nonagon, decagon, four point star, five point star, six point star, heart, crescent, cross, polygon, crescent, or any combination thereof.

Regarding claim 12, Hoffman teaches:
The method of claim 10, wherein each kneading block is angled (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B, see [0069, 0083, 0093, 0097, 0099, 0123]) relative to each preceding kneading block ranging from about 10 to about 1800.

Regarding claim 13, Hoffman teaches:
The method of claim 10, wherein each kneading block comprises a width (Hoffman [0083, 0087, 0093, 0097, 0099, 0102, 0123]) of about 1 mm to about 20 mm.

Regarding claim 14, Hoffman teaches:
The method of claim 1, wherein the two screws further comprise a second kneading block sequence (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B, see [0069, 0083, 0093, 0097, 0099, 0123]), wherein 

Regarding claim 15, Hoffman teaches:
The method of claim 1, wherein the two screws comprise identical profiles (Hoffman Figs. 15A-B, [0096]), wherein the first flite segment comprises a plurality of flites (Hoffman Figs. 15A-B), wherein each flite comprises a pitch  (Hoffman Figs. [0093, 0097, 0099]) of about 1 mm to about 240 mm, wherein each flite comprises a flite depth (Hoffman [0093, 0097, 0099]) of 1 mm to about 40 mm, wherein each flite comprises a flite width (Hoffman [0083, 0093, 0097, 0099]) of about 1 mm to about 30 mm, wherein each flite comprises a helix angle (Hoffman [0083, 0093, 0097, 0099]) of about 10 to about 1800, wherein the first flite segment comprises an outer diameter (Hoffman [0083, 0087, 0093, 0097, 0099, 0102]) of about 60 mm to about 1,000 mm, wherein the first kneading block sequence comprises a plurality of kneading blocks (Hoffman other of 261, 262, or 263 Fig. 15A, see unlabeled different sections in Fig. 15B [0123] / alternatively see [0069, 0083]), wherein each kneading block is angled (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B, see [0069, 0083, 0093, 0097, 0099, 0123]) relative to each preceding kneading block by about 1 to about 1800, wherein each kneading block comprises a width (Hoffman [0083, 0087, 0093, 0097, 0099, 0102, 0123]) of 1 mm to about 20 mm.

Regarding claim 16, Hoffman teaches:
(Hoffman other of 260, 261, or 262, Fig. 15A / unlabeled different sections in Fig. 15B) and a second kneading block sequence (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B, see [0069, 0083, 0093, 0097, 0099, 0123]), wherein the first flite segment and the second flite segment vary (Hoffman other of 260, 261, or 262, Fig. 15A / unlabeled different sections in Fig. 15B) in at least one parameter selected from the group consisting of pitch, flite depth, flite width, helix angle, outer diameter, and any combination thereof, and wherein the first kneading block sequence and the second kneading block sequence vary (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B / alternatively see [0069, 0083] and Figs. 4) in at least one parameter selected from the group consisting of cross-sectional shape, width, angle, and any combinations thereof.

Regarding claim 17, Hoffman teaches:
The method of claim 1, wherein the two screws are co-rotated (Hoffman [0096-0098, 0113] Claim 1).

Regarding claim 18, Hoffman teaches:
A thermal extraction chamber (Hoffman comprising 100) for separating drilling waste fluids, wherein the thermal extraction chamber comprises: a barrel (Hoffman comprising 14); a first screw (Hoffman one of 142, 144); a second screw (Hoffman other of 142, 144), wherein the first screw and the second screw comprise identical profiles (Hoffman Figs. 15A-B, [0096]), wherein the first screw and the second screw (Hoffman 146/148), a first flight segment (Hoffman one of 260, 261, or 262,Fig. 15A / unlabeled different sections in Fig. 15B), and a first kneading block sequence (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B [0123] / alternatively see [0069, 0083]); an inlet port (Hoffman near 12/246); a first outlet port (Hoffman one of near 125, 57, 128); and a second outlet port (Hoffman other of near 125, 57, 128).

Regarding claim 19, Hoffman teaches:
The thermal extraction chamber of claim 18, wherein the two screws comprise identical profiles (Hoffman Figs. 15A-B, [0096]), wherein the first flite segment comprises a plurality of flites (Hoffman Figs. 15A-B), wherein each flite comprises a pitch (Hoffman Figs. [0093, 0097, 0099]) of about 1 mm to about 240 mm, wherein each flite comprises a flite depth (Hoffman [0093, 0097, 0099]) of 1 mm to about 40 mm, wherein each flite comprises a flite width (Hoffman [0083, 0093, 0097, 0099]) of about 1 mm to about 30 mm, wherein each flite comprises a helix angle (Hoffman [0083, 0093, 0097, 0099]) of about 10 to about 1800, wherein the first flite segment comprises an outer diameter (Hoffman [0083, 0087, 0093, 0097, 0099, 0102]) of about 60 mm to about 1,000 mm, wherein the first kneading block sequence comprises a plurality of kneading blocks (Hoffman other of 261, 262, or 263 Fig. 15A, see unlabeled different sections in Fig. 15B / alternatively see [0069, 0083]), wherein each kneading block is angled (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B, see [0069, 0083, 0093, 0097, 0099, 0123]) relative to each preceding kneading block by about 1 to about 1800, wherein each (Hoffman [0083, 0087, 0093, 0097, 0099, 0102, 0123]) of 1 mm to about 20 mm.

Regarding claim 20, Hoffman teaches:
The thermal extraction chamber of claim 18, wherein the two screws further comprise a second flite segment (Hoffman other of 261, 262, or 263 Fig. 15A, see unlabeled different sections in Fig. 15B / alternatively see [0069, 0083]) and a second kneading block sequence (Hoffman other of 261, 262, or 263 Fig. 15A, unlabeled different sections in Fig. 15B, see [0069, 0083, 0093, 0097, 0099, 0123]), wherein the first flite segment and the second flite segment vary (Hoffman Fig. 15A-B) in at least one parameter selected from the group consisting of pitch, flite depth, flite width, helix angle, outer diameter, and any combination thereof, and wherein the first kneading block sequence and the second kneading block sequence vary (Hoffman Fig. 15A-B) in at least one parameter selected from the group consisting of cross-sectional shape, width, angle, and any combinations thereof.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
McPherson (US 20160229728) teaches a thermal separator comprising a vacuum, screws/augers, and heating elements. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/David Carroll/           Primary Examiner, Art Unit 3674